DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 08/31/21 as being acknowledged and entered.  By this amendment claims 2, 9, 11, 15 and 17 are canceled, claims 1, 3-8, 10, 12-14, 16, and 18-19 are pending and claims 3 and 6-8 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2014/0374838) in view of Reznicek et al. (US PGPub 2014/0061820).


Claim 5:  Chen teaches [0013, 0017] the first material is silicon dioxide, and the second material is silicon nitride.  
Claim 10:  Chen teaches [0021] the first plurality of fins have an epitaxial relationship with the substrate.
Claim 16:  Chen teaches [0021] the first semiconductor material and the second semiconductor material have an epitaxial relationship.  
Claim 18:  Chen teaches (Fig. 12) the second section (48) of each of the first plurality of fins extends above the top surface of the second dielectric layer (48).
Claim 19:  Reznicek teaches (Fig. 3B) a gate structure (56) arranged to overlap with the second section (48) of each of the first plurality of fins, the gate structure including a gate electrode containing one or more work function metal layers [0047].  Liu describes the same material as applicant therefore reading on “work function metal layer”. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10, 12-14, 16, ad 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/SARAH K SALERNO/Examiner, Art Unit 2814